Citation Nr: 0520215	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  96-19 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
March 1953 to March 1956.  His medals and decorations include 
the National Defense Service Medal; Korean Service Medal; and 
the United Nations Service Medal.  His DD Form 214 also 
indicates that he did not receive any wounds as result of 
action with enemy forces.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating determination of 
the Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  The St. Petersburg, 
Florida, RO currently has jurisdiction of the veteran's 
claims file.  

The veteran provided testimony at a local RO hearing in June 
1996.  In July 1999, the veteran appeared for a Central 
Office hearing, but this was postponed as the claims files 
had to be reconstructed.  In February 2005, the veteran 
testified before the undersigned at a hearing conducted at 
the local RO.  

The issue on appeal was originally before the Board in May 
17, 2000 when it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran's alleged in-service stressors have not been 
verified.  

3.  There is no diagnosis of PTSD based on a verified 
stressor.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a January 2004 
VCAA letter, the statement of the case and supplemental 
statements of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's decision came before notification of 
the veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in January 2004 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at hearings including one 
conducted by the undersigned Law Judge.  Moreover, all 
available pertinent records, in service, private, and VA, 
have been obtained.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  In a document which was received by the 
Board during the veteran's Travel Board hearing in February 
2005, he reported that he had been treated for PTSD beginning 
in 1956.  He further indicated, however, that records of the 
earlier treatment could not be obtained.  He did reference 
treatment by VA physicians and these records have already 
been associated with the claims file.  The Board finds that 
no further action is required by VA to assist the veteran 
with the claim.

Factual Background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for any mental disorders.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted in March 1956.   

The service personnel records reveal that the veteran served 
in Korea from February 1954 to February 1955.  He was not in 
receipt of any combat awards.  The veteran's efficiency 
ratings as recorded on his Record of Service were determined 
to be in the 4's from June 1953 until January 1955.  From May 
1955 to July 1955, the scores dropped down to the 2's.  

The Chronological Record of Primary Duties indicates that the 
veteran was a cook and chief messman during the time he was 
serving in Korea.  From May 1955 to June 1955 and again from 
August 1955 to October 1955, he was listed as a BAR man.  
According to this document, his proficiency was in the 7's 
during the entire time he was in Korea.  In July 1955, the 
rating dropped to a 2.5.  

The first clinical evidence of the presence of PTSD was 
included in an undated outpatient problem summary which 
indicated that the veteran was diagnosed with PTSD in 1985.  

An August 1989 VA clinical record indicates that it was the 
veteran's first psychiatric outpatient contact.  It was noted 
that three years prior, the veteran had been involved in an 
altercation on the job and was pushed into a deep hole 
injuring his left foot and low back.  Since the time of the 
injury, the veteran had been unable to return to work.  
Sometime after the incident involving being pushed into the 
hole, the veteran was informed by a physician that he had a 
mass in his stomach which was likely malignant.  The stomach 
diagnosis turned out to be wrong but the veteran reported 
that it had caused him increased stress.  The veteran 
reported that, since the misdiagnosis, he had had recurrent 
intrusive memories of being told that he was going to die of 
cancer.  The diagnostic impression was classic severe 
prolonged "PTS"  response.  The diagnosis was PTSD.  

An April 1992 VA clinical record indicates that the veteran 
was seeking treatment for PTSD.  It was noted that he was a 
Korean War veteran with the Marines but most of his PTSD 
symptoms stemmed from an incident in 1988 when he broke up a 
fight on a construction site and was pushed into a deep hole.  
The fall required surgery to his shoulder and foot.  The 
veteran reported that, after the fall, his life "went to 
hell."  He was medically retired and lived with chronic back 
pain.  He reported intrusive thoughts of the accident.  The 
diagnosis was PTSD.  

An April 1992 VA clinical record includes the notation that 
the veteran reported noncombat PTSD secondary to being given 
an inaccurate medical report.  

In September 1992, Dr. C. reported that he had been treating 
the veteran since August 1989.  The diagnosis was PTSD.  

In October 1992, the veteran submitted his claim for PTSD.  
He indicated that he had been treated by Dr. C. since August 
1989.  

In October 1992, the RO sent the veteran a stressor request 
letter.  In a January 1993 rating decision, the RO denied 
service connection for PTSD.  It was noted that the veteran 
failed to respond to stressor letter.  

A February 1993 VA clinical record indicated that the veteran 
started seeking psychiatric help in August 1989.  He had 
wrongly been informed at that time that he had stomach cancer 
and would need immediate surgery.  The news produced terror 
and fear in the veteran.  He was eventually informed of the 
misdiagnosis.  The record included the annotation that the 
incident was the trigger for intrusive memories.  The veteran 
was diagnosed with PTSD at that time.  

In April 1993, the veteran alleged that he did not receive 
the October 1992 stressor letter.

A February 1993 VA clinical record reveals the veteran was 
eager for knowledge regarding PTSD.  

An April 1993 VA clinical record shows that the veteran 
reported that he had flashbacks of a frightening situation 
during active duty in Korea.  

A separate clinical record also dated in April 1993 indicates 
that the veteran's psychiatric history was significant for a 
diagnosis of PTSD which was acquired during Korean War.  The 
assessment was bipolar male.  

A July 1993 VA clinical record includes the notation that the 
veteran had PTSD from combat in Korea.

The veteran was hospitalized at a VA facility from August 
1993 to January 1994.  He sought treatment at that time 
reporting he felt as if he might hurt someone.  He reported 
that he had been diagnosed with PTSD two years prior.  He had 
trouble with thoughts of his experiences in Korea.  The 
veteran reported that he was trained as a cook but never 
worked as one.  He performed guard duty.  He reported 
witnessing a soldier whose head was chopped off and 
witnessing another soldier deliberately kill an elderly 
female civilian with a rifle.  At one time, he was subjected 
to friendly fire because no one knew the password.  He 
indicated that he was wounded during active duty.  He also 
reported that he was twice court martialed for going AWOL in 
Korea.  The veteran reported that he had difficulty returning 
to civilian life.  The provisional diagnosis on admission was 
dysthymia secondary to PTSD.  The discharge diagnosis was 
PTSD and dysthmic disorder.  

An August 1993 medical certificate indicates the veteran was 
seeking hospitalization due to anger and thoughts of hurting 
others or himself.  He reported that he had not been entirely 
well emotionally since the Korean War.  Three years prior, he 
was informed that he had a large gastric tumor and was 
scheduled for surgery.  The day before the surgery, it was 
determined that the veteran did not have a tumor as the X-ray 
was for a different patient.  Since that time, the veteran 
manifested depression, anxiety, anger, insomnia, impotence, 
and overeating.  It was also noted that he had been diagnosed 
with PTSD three years prior.  

An August 1993 admission note indicates that the veteran 
spoke with appropriate emotional display about the events 
which preceded his diagnosis of PTSD approximately three 
years prior.  He also started to talk about his Korean War 
experiences and indicated that, prior to a recent interview 
with a nurse, he had never discussed these events.  The 
examiner opined that the veteran's episode three years prior 
was preceded by PTSD type symptoms going back to Korea.  

In November 1993, the veteran informed a VA clinician of his 
combat experiences in Korea including finding the body of a 
G.I. with his head cut off as well as his coming into contact 
with enemy recon teams while he was alone at night.  

A November 1993 VA clinical record reveals that the veteran 
reported he trained as a cook but never worked as one, 
performing guard duty instead.  He reported that he witnessed 
a decapitated soldier and also witnessed another soldier 
deliberately kill an elderly Korean female with his rifle.  
He reported being subjected to friendly fire because no one 
knew the password which resulted in mass confusion and 
casualties.  He indicated that he was not wounded but was 
court martialed for going Absent Without Leave (AWOL) two 
times while in Korea.  He reported he had difficulty 
adjusting to civilian life after his discharge.  

A December 1993 VA clinical record shows the veteran reported 
that he was frequently on guard duty all alone.  He also 
reported that he made E5 in one and a half years but was 
court martialed on three different occasions and never 
regained rank.  He reported that he was insubordinate.  

A December 1993 social work summary indicates that the 
veteran reported that he performed sentry/guard duty and also 
reconnaissance in North Korea for two to three weeks.  He was 
on nightly guard duty alone.  While walking through a pass 
near the Demilitarized Zone (DMZ), he came upon the "DMZ 
police" who were identifying a decapitated corpse.  The 
veteran also allegedly witnessed the death of a female 
civilian.  It was noted that the veteran's military history 
score was low but he was stationed near enemy lines, exposed 
to enemy fire, his position was infiltrated and he observed 
brutal acts.  

A January 1994 VA clinical record shows the veteran reported 
that North Korean recon teams would come through his area 
when he was all alone.  He also reported finding an American 
soldier with his head cut off.  

In a June 1994 stressor statement, the veteran reported that 
he was put on night guard duty at the cooks tent and mess 
hall from sun down to sun up.  He was there by himself.  He 
indicated that he was the only Marine in his regiment that 
spent every night by himself.  He indicated that infiltrators 
visited his area anywhere from 12 to 20 times.  On one 
occasion, he was in a tent when the flap was raised and an 
enemy soldier appeared.  The veteran could smell the man's 
breath.  He reported that on another occasion, he was walking 
towards the DMZ when he saw four DMZ police gathered around 
an American soldier's decapitated body.  The veteran did not 
know the day or month but assumed it happened in 1954.  He 
reported an incident where a fellow soldier shot an old 
civilian woman for no reason.  He thought this was in 1954 
also.  

In a December 1994 VA psychological report under the heading 
of psychiatric history, it was noted that the veteran had a 
history of PTSD treatment related to a work accident.  Mild 
adjustment problems due to the Korean War were also noted.  
Psychological testing was interpreted as revealing a large 
number of severe symptoms which indicated the veteran was 
likely exaggerating his symptoms either as a cry for help or 
as a response to secondary gain factors.  It was noted that, 
while the assessment battery was consistent with PTSD, its 
validity was in question because of the veteran's over 
responding on the self-report measures and an inability to 
give specific examples upon interview.  

A separate record dated in December 1994 by VA included the 
notation that the veteran did not readily provide examples of 
his symptoms, instead responding in a vague and tangential 
manner.  The diagnostic impressions were rule out PTSD versus 
generalized anxiety disorder, rule out major depressive 
episode 

An October 1995 VA record indicates that the veteran reported 
positive combat exposure in Korea.  

At a June 1996 RO hearing, the veteran testified that his 
Military Occupational Specialty (MOS) was cook and baker.  
The veteran provided a list of his alleged stressors.  He was 
stationed in a combat zone in Korea for approximately seven 
months.  There was a cease-fire going on but there was still 
a lot of conflict taking place.  There was a firefight 
between Marines.  He reported that he witnessed a Marine he 
did not know kill a Korean civilian woman with his rifle.  He 
did not know what happened to the Marine and he never saw him 
again.  He thought the incident had been hushed up.  He 
reported that he witnessed a decapitated body near the DMZ.  
There were jeeps present.  The decapitated body looked like 
it was an American.  The people who told the veteran to leave 
were the DMZ police.  He did not report the incident to 
anyone.  This was in 1954.  One time, an enemy soldier peered 
into the tent the veteran was in.  He alleged that he had 
flash backs in 1974 but VA did not treat him.  He denied 
being wounded in service.  He admitted being court martialed 
more than twice.  

At the time of a July 1996 VA examination, the veteran 
reported that he was not in active combat but did experience 
three stressors.  The first was a near confrontation with 
North Korean infiltrators which took place near the DMZ when 
the veteran was on guard duty.  It was at night and there 
were several infiltrators.  He reported coming upon a 
decapitated body.  He also reported an incident where he 
witnessed the murder of an elderly Korean woman by a GI.  
After the incidents, he started getting into trouble, using 
alcohol.  He lost rank and was incarcerated due to 
disciplinary actions.  The pertinent diagnoses were PTSD and 
depressive disorder with paranoid features secondary to PTSD.  
Combat stress was cited.  

In September 1996, a private psychologist reported that he 
had been treating the veteran since January 1995.  Testing 
revealed that the veteran's description of his Korean combat 
experience was consistent with prolonged exposure to a 
criterion A stressor.  The combat experiences were causally 
related to the veteran's PTSD symptomalogy.  It was the 
psychologist's opinion that the veteran had PTSD as a 
consequence of his combat experience in the Korean War.  

In July 1997, the Department of the Navy reported that 
information submitted by the RO was insufficient to attempt 
any meaningful research to verify the veteran's alleged 
stressors.  It was noted that anecdotal incidents, even if 
true, were not researchable.  In order to be researched, 
incidents must be reported and documented.  The veteran 
should indicate who, what, when and where the alleged 
incidents took place.  Date spans of less than seven days 
were preferred.  The killing of civilians, either in combat 
or accidentally, was extremely difficult to verify.  
Incidents involving civilians or civilians establishments, 
unless reported, were normally not found in combat records.  

In a November 1998 statement, the veteran reported that there 
were mistakes in his medical records, that he had never been 
wounded and that he had never been court martialed for going 
AWOL in Korea.  

In May 1999, a fellow soldier reported that the only 
experience he had with infiltrators of enemy lines was from 
North Korean soldiers who were defecting and "they were not 
looking for trouble."  Another letter from a separate 
individual indicated that he served on the DMZ from 1966 to 
1967.  A third author reported that he knew that infiltration 
occurred on the DMZ.  Other letters from other individuals 
reported on their individual experiences while stationed in 
Korea.  None of the authors reported knowing the veteran and 
none of the authors specifically addressed the veteran's 
participation in any alleged stressors.  

A July 1999 VA clinical record includes a diagnosis of PTSD 
based on several highly traumatic events which reportedly 
occurred during the veteran's active duty service.  A 
separate clinical record dated in July 1999 indicates that 
the veteran had been having ruminations of his friends who 
were in the service with him who "did not make it."  There 
were no further allegations in the evidence of record as to 
the deaths of any of the veteran's friends during service.  

In July 1999, a private psychologist opined that the veteran 
had PTSD as a direct result of his experiences in Korea.  

In an August 2000 statement to a Congressman, the veteran 
alleged that he had been awarded the combat ribbon and 
indicated that the only way to receive the award was to be in 
combat.  

In an August 2000 stressor statement, the veteran reported 
that he was coming back from a "less than authorized 
liberty" when he saw a familiar Marine walking in front of 
him.  The veteran had recognized the man because they had 
served together before.  The veteran witnessed the other 
Marine who shot an elderly woman for no reason.  As his 
absence at that time was unauthorized, the veteran never 
reported the incident.  He later saw the Marine who shot the 
woman but they never spoke to one another.  

In December 2000, the RO informed the veteran that he must 
provide a reasonably specific time frame for his claimed 
stressors for verification purposes.  The time frame 
generally accepted as reasonable was three months.  

In a December 2000 stressor statement, the veteran reported 
that the enemy infiltration in his compound began in April 
1954.  The death of the soldier who was killed in the DMZ 
occurred between March and December of 1954.  The veteran did 
not have any idea when the Korean civilian was shot by the 
Marine.  

In December 2000, a VA psychiatrist opined that the veteran's 
chronic PTSD was caused by three stressors which took place 
in Korea.  

In January 2001, a VA psychologist wrote that the veteran met 
the DSM IV criteria for PTSD.  It was noted that the veteran 
experienced some highly traumatic events during his tour of 
duty in the military including memories of North Korean 
soldiers infiltrating his camp, seeing a man with no head in 
the DMZ, witnessing a woman killed for no reason and 
witnessing a firefight between U. S. soldiers which started 
when one group did not know the pass word.  The diagnosis was 
severe chronic PTSD.  The psychologist opined that the 
veteran had PTSD which was caused by his traumatic 
experiences during his tour of duty in Korea.  

A January 2001 VA clinical record indicates that the veteran 
had PTSD symptoms associated with his Korean War combat 
experience.  The assessment was PTSD associated with Korean 
War combat.  

A March 2001 clinical record demonstrates that the veteran 
was requested to clarify his combat stressors.  He reported 
that the most significant stressor was having enemy soldiers 
infiltrate his position several times per week while he was 
on guard duty; seeing another soldier decapitated and 
witnessing a Korean woman being shot by a soldier.  It was 
found that the veteran's reported stressors were consistent 
with criterion A for DSM IV for PTSD.  

An April 2001 clinical record indicates that the veteran's 
core stressors of the beheading of a soldier, the death of an 
elderly Korean women and the proximity of infiltrators had 
resulted in years of disabling symptoms.  

In a statement which was received in May 2001, the author 
reported that he did not know the veteran but did serve in 
Korea from February 1953 to April 1954.  He reported that he 
knew that North and South Koreans would infiltrate his lines.  
These were civilian infiltrators.  

A January 2003 clinical record indicates that the veteran had 
PTSD.  The original trauma for the PTSD symptoms was noted to 
have occurred during the Korean War when the veteran saw a 
decapitated soldier, when he witnessed a civilian killed by a 
Marine and due to the fact that his position was infiltrated 
at different times by North Korean soldiers.  

In a statement dated in January 2004, the veteran reported 
that he was subjected to North Korean infiltrators beginning 
in approximately April of 1954.  He reported that, many times 
the infiltrators would be right in the veteran's compound.  
One night, the flap of the veteran's tent was raised by a 
North Korean.  The veteran could not see the man as there was 
no electricity but he could smell him.  He reported that, on 
another occasion, he was walking down a road by himself when 
he came upon a soldier lying on the ground with his head 
chopped off.  There were two jeeps and four men present.  One 
of the men was a Republic of Korea (ROK) officer.  The 
veteran did not know if the body was an American.  He 
reported another incident when he was returning from a "less 
than authorized" liberty.  The veteran saw a familiar Marine 
walking in front of him who the veteran recognized from 
having served with him before.  The veteran watched the other 
Marine kill an elderly female civilian for no reason.  He 
reported that he later saw the Marine again but did not 
discuss the event.  

A January 2005 statement from a private physician indicates 
that he had been treating the veteran for PTSD which was due 
to wartime trauma.  

The veteran testified before the undersigned at a Travel 
Board hearing in February 2005.  He alleged that he went on 
patrol and confronted North Korean and Chinese infiltrators.  
He indicated that he was fired on by Marines in a friendly 
fire incident as no one knew the password.  He reported that 
he was on duty by himself patrolling when he came upon some 
people including a Korean who was holding a human head.  The 
Korean was not a Marine but he had on a uniform.  The veteran 
did not know if he was American or not.  He was told to 
leave.  He didn't report the incident to anyone.  His second 
stressor was witnessing MJ allegedly kill a Korean civilian 
with a rifle for no reason in June or July of 1954.  The 
veteran's third stressor was being on guard duty every night 
from sun down to sun up and having to face infiltrators.  He 
once came close enough to the enemy to smell him.  He didn't 
report the incident.  The first diagnosis of PTSD was in 
October 1992 when the veteran was in a VA Hospital in New 
Jersey.  The veteran's spouse testified that the veteran was 
different after service.  He did not tell her of any 
stressors as he thought she would not marry him.  The spouse 
testified that the first time she heard of his stressors was 
around 1990.  The veteran indicated that he had not confided 
in anyone else regarding the stressors.  He reported that he 
only wrote one letter home the entire time he was in the 
service.  

The veteran submitted documents at the Travel Board 
indicating that there were numerous mistakes in his medical 
records including indicating that he had never reported that 
there were casualties from the friendly fire incident, that 
he had never reported that he was wounded during service, 
that he never reported that he went AWOL in Korea and that he 
never reported that he served in North Korea.  

Criteria

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Essentially, service connection requires evidence of: 
(1) a current disability; (2) some injury or incident in 
service giving rise to current disability; and (3) causal 
nexus between the two.  See, e.g.,  Pond v. West, 12 Vet. 
App. 341 (1999).  Service connection also is allowed for any 
disease diagnosed after discharge if evidence shows that it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Regulations specific to PTSD service connection claims 
require (1) evidence of a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible evidence that a stressor occurred.  
38 C.F.R. § 3.304(f) (2004).  Prior to March 7, 1997, 38 
C.F.R. § 3.304(f) required a "clear" diagnosis of PTSD.  See 
38 C.F.R. § 3.304(f) (1996).  If the evidence establishes 
engagement in combat against the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, and hardships of such service, then the veteran's 
lay testimony alone may establish the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38  
C.F.R. § 3.304(f).

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any favorable evidence.  
Equal weight is not accorded to each piece of evidence in the 
record; every item of evidence does not have the same 
probative value.  The Board is not required to accept an 
uncorroborated account of service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a Purple Heart Medal, Combat Action 
Ribbon (CAR), or other combat citation will be accepted, in 
the absence of contrary evidence, as conclusive evidence of a 
stressor.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, 
the requirement of "credible supporting evidence" means that 
"the appellant's [uncorroborated] testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

A determination as to whether the appellant is a combat 
veteran is particularly significant in a PTSD claim because 
he is entitled to have his lay statement as to the alleged 
stressor accepted, without corroboration, if he had engaged 
in combat with the enemy.  See Gaines v. West, 11 Vet. App. 
353 (1998).  The U. S. Court of Appeals for Veterans Claims 
(Court) held that: 

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, [his] lay testimony regarding 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development for 
corroborative evidence will be required, provided that [his] 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must specifically find that the 
veteran had engaged in combat with the enemy.  See Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (65 Fed. Reg. 6,257  (2000)).  The fact that 
the appellant served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat with the 
enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is determinative, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  None of the service awards noted in the 
veteran's DD 214 is reflective of active, personal 
involvement in combat (such as the Combat Action Ribbon), and 
there is no designation of "V" to indicate any such award 
received was for "Valor" in combat.  

Further, the veteran's MOS (BAR (Browning Automatic Rifle) 
man and messman) does not affirmatively indicate combat 
service.  The military specialty of BAR man indicates that 
the veteran potentially could have been assigned to a combat 
situation.  However, the service medical records demonstrate 
that this specialty was not assigned until after the 
veteran's return from Korea.  Additionally, there is no 
indication in the service personnel records or DD 214 that he 
personally was assigned to, or participated in, combat duty.  
The fact that no combat-specific awards were given, despite 
the MOS of BAR man, is probative evidence that he likely did 
not personally engage in combat.  The Board finds this 
evidence supports the conclusion that the veteran did not 
engage in combat.  

The Board further notes the veteran's own description of the 
majority of his alleged stressors do not support a finding 
that the veteran was "engaged in combat."  The only 
stressor reported by the veteran which involved any 
interaction between the veteran and any enemy combatant was 
that he was allegedly exposed to North Korean and Chinese 
infiltrators.  The other reported stressors of the death of 
the civilian by the Marine, the friendly fire incident and 
the witnessing the decapitated body, by definition, do not 
indicate engagement in combat.  VAOPGCPREC 12-99.  

In light of the foregoing, although the evidence shows active 
duty in Korea, and that the veteran likely was in or near a 
DMZ, it does not sufficiently support a conclusion that he 
personally engaged in combat, and the provisions of 38 
U.S.C.A. § 1154(b) do not apply.  Therefore, since this case 
involves a non-combat stressor, there must be credible 
supporting evidence that the alleged stressor actually 
occurred to warrant service connection.  See Cohen v. Brown, 
10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at  
395).  

Corroboration of such incidents as alleged by a claimant 
involves issues of credibility.  Credibility is an 
adjudicative, as opposed to a medical, determination.  The 
Board has the "authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board has placed reduced probative value on the veteran's 
reports of in-service stressors due to inconsistencies in the 
reported stressors themselves and due to other allegations 
regarding his military service which are objectively proven 
to be untrue by the other evidence of record.  

With regard to the alleged stressor of witnessing another 
Marine kill an elderly female civilian, the Board notes that 
the veteran originally testified in June 1996 that he did not 
know the Marine who shot the woman and never saw the man 
again.  However, in an August 2002 stressor statement, the 
veteran reported that the Marine who shot the civilian was 
somewhat known to the veteran as they had served together 
before.  He reported that he did see the Marine again after 
the incident but did not discuss it.  In January 2004, he 
reported that he was returning from a "less than 
authorized" liberty when he saw a familiar Marine walking in 
front of him who the veteran recognized from having served 
with the man before.  The veteran watched the other Marine 
kill an elderly female civilian for no reason.  He reported 
that he later saw the Marine again but did not discuss the 
event.  In February 2005, the veteran testified that he 
actually knew the name of the man who shot the civilian.  He 
also provided the man's name at that time and reported that 
the Marine was now deceased.    

The veteran's description of his witnessing the decapitated 
body is also somewhat inconsistent.  In December 1993, he 
reported that he came upon the DMZ police who were 
identifying a decapitated corpse.  The veteran indicated at 
that time that he had been walking through a pass.  In June 
1994, he reported that he came upon 4 DMZ policemen gathered 
around an American soldier's decapitated body.  He thought 
this was in 1954.  In June 1996, the veteran testified that 
he witnessed a decapitated body near the DMZ.  He indicated 
that jeeps were present at the scene.  He was told by the DMZ 
police to leave the scene.  In February 2005, the veteran 
testified that he was on patrol by himself when he came upon 
some people including a Korean who was holding a human head.  
The Korean was wearing a uniform but the veteran did not know 
if he was with the American troops.  The veteran was 
instructed to leave.  

In November 1993, the veteran informed a clinician that he 
had come into close contact with enemy recon teams while he 
was alone at night (implying contact with more than one of 
the enemy).  In June 1994, the veteran reported that he 
witnessed an enemy soldier lift the flap of the tent he was 
in.  The veteran reported that he was able to smell the man's 
breath as he was so close.  The veteran reported at the time 
of the July 1996 VA examination that he had had a 
confrontation with several North Koreans at night while he 
was on guard duty.  In September 1996, he alleged that a 
single enemy soldier peered into his tent.  In January 2004, 
the veteran reported that he was confronted by a North Korean 
who lifted his tent flap.  In February 2005, the veteran 
testified that he faced infiltrators while on guard duty 
including one time when he was close enough to smell the 
other soldier's breath.   

In December 1993, the veteran reported that he had risen to 
the rank of E5 in one and a half years but was Court 
Martialed on three different occasions.  The service 
personnel records reveal, however, that the highest rank 
attained by the veteran was Private First Class or E2.  The 
objective evidence of record directly refutes the veteran's 
allegation.

In an August 2000 statement to a congressman, the veteran 
alleged that he had received the combat ribbon and the only 
way to receive the award was to be in combat.  As noted 
above, the veteran is not in receipt of any combat 
decorations including the Combat Action Ribbon.  The 
objective evidence of record directly refutes the veteran's 
allegations.

In a statement which was received at the time of the February 
2005 Travel Board hearing, the veteran alleged that he had 
been receiving treatment for PTSD beginning in 1956 but that 
the prior records could not be located.  The Board notes that 
this information is directly contradicted by the veteran's 
statement which was included in an August 1989 clinical 
record indicating that that was the first psychiatric 
outpatient treatment the veteran had received.  

In the absence of proof of combat experience, the Board must 
consider whether the veteran's non-combat stressors are 
supported by the evidence.  The regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Initially, it is noted that 
there is no official verification that the veteran 
experienced the claimed stressors.  However, the Board 
acknowledges that additional verifying evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
Nevertheless, the record does not include any such additional 
verifying evidence.  The veteran submitted statements from 
fellow soldiers attesting to the adverse conditions they were 
exposed to while serving in Korea, but none of the statements 
specifically referenced the veteran's actual participation in 
any of his alleged stressors.  None of the authors personally 
knew the veteran.  The statements do not support the 
veteran's allegations of personal participation in his 
alleged stressors. Some the statements indicate that there 
was a problem with infiltrators crossing lines but other 
statements indicated either that the author had no knowledge 
of infiltrators or that the infiltrators were civilians 
and/or defecting North Koreans who were defecting and were 
harmless.  The Board finds the buddy statements are 
insufficient to verify the occurrence of any of the veteran's 
claimed in-service stressors.  As the evidence does not show 
that the veteran engaged in combat and the claimed stressors 
are otherwise unverified, there is therefore no basis for 
finding that service connection for PTSD is warranted.

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court reversed a Board denial of service 
connection for PTSD on the basis of an unconfirmed stressor.  
In Pentecost, the Court said that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's personal involvement, is unnecessary.  See also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, in 
Pentecost, the claimant submitted independent evidence that 
his unit was in fact under rocket attack as he had alleged.  
The facts here are distinguishable because the veteran has 
submitted no such specific objective evidence of any of his 
alleged stressors (that is, evidence other than his own, 
general description of such incidents that have not been 
adequately verified).  As noted above, the lay statements 
submitted in support of the claim do not indicate the 
veteran's actual participation in any of his alleged 
stressors.  

The RO attempted to verify the veteran's stressors without 
success.  In July 1997, the Department of the Navy reported 
that, in order to be researched, incidents must be reported 
and documented.  The evidence in the claims files 
demonstrates that the veteran has stated at one time of 
another that he did not report the incident of witnessing the 
decapitated body (June 1996 RO hearing, February 2005 travel 
board hearing), he did not report the killing of the female 
civilian (August 2000 stressor statement) and he did not 
report coming face to face with a North Korean infiltrator 
(February 2005 Travel Board hearing).  This information, 
provided directly by the veteran, indicates that his alleged 
stressors are not researchable by the Department of the Navy.  
There is no objective evidence of record indicating that the 
veteran's unit was involved in a friendly fire incident which 
resulted in casualties.  Such incident most likely would have 
been reported in the veteran's unit records but they were 
not.  

There is medical evidence of record which has diagnosed the 
presence of PTSD and has attributed the disability to the 
veteran's experiences during the Korean War.  The law 
provides however that "Just because a physician or other 
health professional accepted appellant's description of his 
Vietnam experiences as credible and diagnosed the appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  See Wilson v.  
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board cannot 
accept the diagnosis of PTSD here because the preponderance 
of the evidence is against a finding that the veteran had 
combat service, and the record does not otherwise contain 
independent evidence confirming his account of stressors.  
Thus, a key element of the claim based on direct-causation 
basis (see 38 C.F.R. § 3.304(f)) is missing.  

In conclusion, with no competent evidence of either combat 
service or corroborated PTSD stressor, the Board does not 
find recent medical evidence diagnosing PTSD persuasive here.  
As such, the basic elements of a PTSD service connection 
claim (see 38 C.F.R. § 3.304(f) (2004)) have not been met.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the PTSD claim, and that the benefit-of-
reasonable doubt rule is inapplicable. 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).


ORDER

The appeal is denied.  



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals




 

